OPINION
{¶ 1} On October 20, 2004, Charles D. Anderson was indicted for aggravated burglary and aggravated robbery. A jury was empaneled and Anderson was found guilty on both counts on November 30, 2004. After Anderson was sentenced to nine years on each count to be served concurrently, a timely notice of appeal was filed.
 {¶ 2} Anderson's appellate counsel has filed an Anders brief stating he could find no issues of merit upon which to base his appeal. On June 24, 2005, appellant was informed of his counsel's actions and he was given sixty days to file his own brief in this matter.
 {¶ 3} We have examined the transcript of appellant's jury trial and sentencing and find the proceedings to be free from error. The judgment of the trial court will be affirmed.
Fain, J. and Grady, J., concur.